DISMISSED and Opinion Filed October 28, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01132-CV

                IN RE JOSHUA CORNELL SKINNER, Relator

           Original Proceeding from the 204th Judicial District Court
                             Dallas County, Texas
                       Trial Court Cause No. F15-20176

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is relator’s October 19, 2022 petition for writ of mandamus.

This Court previously affirmed, as modified, relator’s conviction for aggravated

sexual assault of a child under the age of fourteen. See Skinner v. State, No. 05-17-

00153-CR, 2018 WL 3545023, at *1 (Tex. App.—Dallas July 24, 2018, pet. ref’d)

(mem. op., not designated for publication). In his petition, relator contends that his

sentence is void, his constitutional rights were violated during his trial, his trial and

appellate counsel were ineffective, the trial court erred by overruling a motion for

directed verdict, the trial court erred by allowing “kidnapping” to be removed from

the jury charge, and he is being detained illegally. Relator requests this Court to

reverse his conviction and acquit relator.
      We construe relator’s petition as a petition for writ of habeas corpus. See In

re Noble, No. 05-11-00975-CV, 2011 WL 3558802, at *1 (Tex. App.—Dallas Aug.

15, 2011, orig. proceeding) (mem. op.) (construing motion for leave to file writ of

mandamus wherein relator sought to “present his innocence” and to cease “being

unlawfully restrained” as a petition for writ of habeas corpus). This Court does not

have original jurisdiction to consider petitions seeking habeas relief generated in

connection with criminal convictions. See TEX. CODE CRIM. PROC. ANN. art. 11.05;

TEX. GOV’T CODE ANN. § 22.221(d); In re Neal, No. 05-22-01010-CV, 2022 WL

6935531, at *1 (Tex. App.—Dallas Oct. 12, 2022, orig. proceeding).

      Accordingly, we dismiss relator’s petition for want of jurisdiction.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

221132F.P05




                                        –2–